THE STATE OF TEXAS
                                         MANDATE
TO THE 71ST DISTRICT COURT OF HARRISON COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 2nd
day of November, A.D. 2016, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Roger Martin Bradford, Appellant                           No. 06-15-00192-CR

                    v.                                      Trial Court No. 15-0152X

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the fees for
appellant’s court-appointed attorney. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Roger Martin Bradford, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 29th day of December, A.D. 2016.

                                                             DEBRA K. AUTREY, Clerk